To a petition for rehearing, filed by counsel for appellants,
Judge Pryor,
delivered the following response of the court:
It is manifest that neither of the appellants has title to the land in controversy, and whether regarded as an action for the division of land between the heirs of Hillyer or an ejectment against the appel*629lants, the appellees were entitled to recover. The original action was in equity, and evidently intended as one lor a division; but it is conceded that as against appellants, who claimed to be in the possession, it was an ejectment. In the former judgment, in an action between these parties and Stembridge, the latter only claimed one hundred and twenty-seven acres of the land claimed by the Hillyers, and this he obtained, and it is now an undisputed fact that no part of this one hundred and twenty-seven acres is claimed by the appellees, and the amended petition filed in that action, and the answer thereto, puts in issue the title to the land in Arterburg’s possession, who was a tenant of Stembridge. That proceeding, when considered with reference to the issue made in the original action, sustains the claim of the appellees as against Stembridge, as it is evident he disclaimed to own any part of the land except the one hundred and twenty-seven acres, and the appellant Smith is now claiming to own land that was allotted the appellees by him as a commissioner appointed for that purpose. Neither is entitled to have the possession. This land was allotted to James Hillyer and wife, nor is it disputed that these appellees are the heirs of James and Mary TIillyer, and the conveyance was made to the latter by commissioners in the year 1811. They have the title, and are entitled to recover. '
Petition overruled.